Citation Nr: 0021200	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

2.  Entitlement to service connection for skin rashes due to 
an undiagnosed illness.

3.  Entitlement to service connection for breathing problems 
due to an undiagnosed illness.

4.  Entitlement to service connection for aching joints due 
to an undiagnosed illness.

5.  Entitlement to service connection for a urinary disorder 
due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to July 1992.  
He served in Southwest Asia from October 1, 1990 to March 31, 
1991.

This appeal arose from a May 1995 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In April 1998, the New Orleans RO issued 
a rating action which continued the denial of his claims.  In 
May 2000, the veteran and his wife testified at a personal 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting in New Orleans.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from chronic fatigue, skin rashes, breathing 
problems, aching joints, a urinary disorder or diarrhea which 
can be related to his period of service, nor has he been 
shown by competent medical evidence to suffer from any 
undiagnosed illness attributable to his service in the 
Persian Gulf.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).


FACTS

Chronic fatigue

The veteran's service medical records contain no references 
to complaints of or treatment for chronic fatigue.  During a 
VA examination conducted in April 1995, he indicated that he 
suffered from this condition.  However, chronic fatigue was 
not diagnosed.  

In November 1996 and February 1997, the veteran's wife 
submitted statements in which she commented that the veteran 
had been tired ever since his return from the Persian Gulf.  
During his hearing, the veteran testified that ever since his 
release from service, he has been tired and irritable.


Skin rashes

A review of the veteran's service medical records revealed 
that his skin was normal at the time of his July 1987 
entrance examination.  On June 5, 1989, he complained of 
breaking out after shaving.  The assessment was 
pseudofolliculitis barbae.  On March 29, 1990, he was noted 
to have a patch of dry, scaly skin.  This dry skin made him 
more prone to fungal infections.  On April 13, 1990, he was 
found to have dry parches on his chin, cheek and the back of 
his neck due to shaving.  On June 22 and September 20, 1990, 
he was treated for ringworm. 

The veteran was examined by VA in April 1995.  He indicated 
that he had intermittent swelling around the left eye and 
forehead.  The objective examination found no rash but did 
note some left periorbital edema.  The diagnosis was 
hypersensitivity reaction with left periorbital and facial 
edema, cause unknown.

An April 5, 1995 private outpatient treatment record noted 
that the veteran had been seen for a swelling over the left 
forehead.  He indicated having eaten Chinese food prior to 
this and a previous episode of swelling.  When pressed, the 
area of swelling was tender.  The diagnosis was angioderma on 
an allergic basis.  In January 1996, he was again seen for 
swelling around the eyes.  He was told his eosinophils were 
too high and he was placed on Hismanal.

In November 1996 and February 1997, the veteran's wife 
submitted statements in which she indicated that he had had 
sores on different parts of his body since his return from 
the Gulf.  

In May 2000, the veteran testified at a personal hearing 
before a member of the Board.  He stated that he had begun to 
suffer from skin rashes about three months after he was sent 
to the Gulf.  He was given antibiotic cream.  He indicated 
that his rash would appear on his chest, legs and back and 
would often itch.


Breathing problems

A review of the veteran's service medical records contained 
no mention of treatment for or complaints of "breathing 
problems."  A private hospital report from November 1994 
showed that he was treated for an upper respiratory 
infection.

The veteran was examined by VA in April 1995.  His chest was 
symmetrical and his lung fields were clear to auscultation 
and percussion.  There was no evidence of a cough, 
expectoration or dyspnea.  Pulmonary function tests and a 
chest x-ray were normal.  No respiratory disorder was 
diagnosed.


Aching joints

The veteran has stated that he has suffered from multiple 
aching joints since his service in the Gulf.  A VA 
examination conducted in April 1995 found that his 
musculoskeletal system was normal, except for his low back 
(for which he is already service-connected).  In February 
1997, his wife submitted a statement in which she indicated 
that he had suffered from muscle aches, joint swelling and 
pain ever since his release from service.  During his May 
2000 personal hearing, he stated that his joint complaints 
had begun in Saudi Arabia, and that he had particular trouble 
with his foot.



Urinary disorder

A review of the veteran's service medical records indicated 
that he had made no complaints concerning his genitourinary 
system at the time of the entrance examination performed in 
July 1987.  On September 19, 1988 he reported a burning 
sensation on urination, but denied any discharge.  On 
December 21, 1989, he again reported a burning sensation on 
urination.  In the past, this had been diagnosed as 
Chlamydia.  The assessment was rule out sexually transmitted 
disease.  On March 16, 1991, he was diagnosed with a bladder 
strain after complaining of tenderness to palpation of the 
left lower quadrant of the abdomen.

On September 30, 1992, the veteran was treated on a private 
basis for complaints of a discharge without burning.  A 
urinalysis conducted in October 1992 was negative for 
Chlamydia or gonorrhea.  

In July 1994, the veteran was examined by VA.  It was noted 
that he had been diagnosed in the past with a urethral 
discharge, recurrent, etiology unknown.  At the time of this 
examination, he was not symptomatic.  The examiner suspected 
that he suffered from mild chronic prostatitis.  He was re-
examined by VA in April 1995.  The genitourinary evaluation 
noted significant tenderness over the prostate.  A urinalysis 
was unremarkable.  The diagnosis was chronic prostatitis.

In February 1997, the veteran's wife stated that he had had a 
urinary disorder since his return from the Gulf.  In May 
2000, the veteran testified that he had been given a tablet 
in service; after taking that tablet, he began to have a 
discharge, for which he was treated with an antibiotic.  He 
noted that he still had blisters in the genital area.


Diarrhea

A review of the veteran's service medical records indicate no 
reference to diarrhea at the time of the July 1987 entrance 
examination.  On July 9, 1988, he complained of vomiting, 
cramping and diarrhea of three days duration.  The assessment 
was gastroenteritis.  On September 6, 1988, he was seen for a 
stomach virus associated with nausea, vomiting and diarrhea.  
Gastritis was diagnosed after he complained of diarrhea and 
abdominal cramps on August 13, 1990.  He again experienced 
diarrhea associated with a cold in October 1991.

VA examined the veteran in April 1995.  He reported that he 
had intermittent diarrhea two to three times per day.  His 
bowel sounds were normal and there was no evidence of masses 
or tenderness.  The hemoccult test was negative.  No 
disability was diagnosed.

The veteran's wife indicated in a February 1997 statement 
that he had had diarrhea ever since his return from the Gulf.  
He reiterated this contention during his May 2000 hearing 
testimony.  


ANALYSIS

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In order to establish a well grounded claim pursuant to 
38 C.F.R. § 3.317 (1999), a veteran is required to submit 
some evidence of the following four elements:  1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; 2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; 3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and 4) a nexus between the chronic 
disability and the undiagnosed illness.  See VAOPGCPREC 4-99 
(May 3, 1999).

A review of the legislative history of 38 C.F.R. § 3.317 
(1999) indicates that veteran's seeking compensation under 
this regulation are required to show some objective 
indication of the presence of a chronic disability 
attributable to an undiagnosed illness prior to the award of 
service connection.  See Fed. Reg., Vol. 60, No. 23, pp. 
6662-6663 (Feb. 3, 1995).  There must be some objective 
evidence that indicates that the veteran is not well.  This 
evidence can include medical findings or other non-medical 
indications which can be independently observed or verified 
(including through lay statements), such as time lost from 
work, evidence that a veteran has sought treatment for his or 
her symptoms, evidence indicating changes in the veteran's 
appearance, physical abilities, and mental or emotional 
attitude, etc.  See Fed. Reg., at 6663, supra.


Chronic fatigue

The service medical records are completely silent as to any 
complaints of or treatment for chronic fatigue.  Therefore, 
there is no evidence of the existence of disease or injury in 
service.  While he has complained of being "tired" ever 
since his service in the Gulf, chronic fatigue has never been 
diagnosed.  Therefore, there is no evidence of a current 
disability, either diagnosed or due to an undiagnosed 
illness, for which service connection could be awarded.  The 
veteran has rendered his opinion that he does suffer from 
this disorder as a result of Gulf service; however, as a 
layperson, he is not competent to render an opinion as to 
medical diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


Skin rashes

A review of the service medical records indicated that the 
veteran was treated for pseudofolliculitis barbae and 
ringworm during service.  Thus, the existence of a disease in 
service has been established.  Since service, he has been 
diagnosed with angioderma on an allergic basis.  However, 
there is no medical opinion offered which would establish a 
relationship between the currently diagnosed allergic 
angioderma and the two conditions noted in service; nor has 
there been any medical opinion offered that would tend to 
suggest a relationship between his current disorder and any 
symptomatology noted after his discharge.  See Savage, supra  

The veteran has also alleged that his current skin complaints 
are due to exposure to chemical or other agents during 
service in the Persian Gulf.  However, the skin complaints 
noted in service existed prior to service in the Gulf; thus 
38 C.F.R. § 3.317 can not be used as a basis to award service 
connection for these complaints.  Nor can this section be 
used to award service connection for allergic angioderma, 
since this is a diagnosed condition and 38 C.F.R. § 3.317 
only allows for service connection of disabilities due to 
"undiagnosed illness."


Breathing problems

The veteran's service medical records make no mention of 
"breathing problems."  Thus, the existence of a disease in 
service has not been established.  Moreover, no current 
disability has been found.  The VA examination conducted in 
April 1995 was completely within normal limits.  Therefore, 
there is no objective evidence of a current disability, 
either diagnosed or due to an undiagnosed illness, for which 
service connection could be awarded.


Aching joints

The veteran's service medical records make no mention of 
aching joints.  Thus, the existence of a disease in service 
has not been established.  Moreover, no current disability 
manifested by aching joints has been identified.  The VA 
examination conducted in April 1995 was completely within 
normal limits, except for a back disorder, which is already 
service-connected.  Therefore, there is no objective evidence 
of a current disability, either diagnosed or due to an 
undiagnosed illness, for which service connection could be 
awarded.


Urinary disorder

A review of the service medical records indicated that the 
veteran was diagnosed with a possible sexually transmitted 
disease in service, as well as a bladder strain.  Therefore, 
the existence of a disease or injury in service has been 
demonstrated.  Following service, he was diagnosed with 
prostatitis.  As a consequence, the existence of a current 
disability has been established.  However, the veteran has 
offered no medical evidence of a nexus between the currently 
diagnosed prostatitis and the conditions noted in service; 
nor has he offered any medical opinion concerning the 
relationship between his current disability and his reported 
post-service symptoms.  See Savage, supra.

The veteran has also alleged that he suffers from urinary 
problems as a result of exposure to chemical or other agents 
during his service in the Persian Gulf.  However, the 
applicable legislation requires that a veteran suffer from 
disability due to an "undiagnosed illness."  38 C.F.R. 
§ 3.317.  However, since prostatitis has been diagnosed, his 
current disability is not related to an "undiagnosed 
illness" and 38 C.F.R. § 3.317 would not be for application 
in this instance.


Diarrhea

A review of the veteran's service medical records indicated 
that the veteran was treated for complaints of diarrhea 
related to gastroenteritis, gastritis and a stomach virus 
prior to his service in the Gulf.  Thus, it would appear that 
a "disease" was present in service.  However, while the 
veteran has complained that he experiences diarrhea two to 
three tomes per day, he has presented no objective records 
showing treatment for this condition.  In fact, the VA 
examination conducted in April 1995 was within normal limits.  
Therefore, there is no objective evidence of the existence of 
a current disability.  Thus, it cannot be found that this 
claim is well grounded.

The veteran has also alleged that he suffers from diarrhea as 
a result of exposure to chemicals or other agents during his 
service in the Gulf.  However, his complaints of diarrhea 
(which were associated with diagnosed disorders) existed 
prior to his service in the Persian Gulf; as a consequence, 
38 C.F.R. § 3.317 is not for application in the instance.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for chronic fatigue is denied.

Service connection for skin rashes is denied.

Service connection for breathing problems is denied.

Service connection for aching joints is denied.

Service connection for a urinary disorder is denied.

Service connection for diarrhea is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

